Citation Nr: 1732729	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran's former attorney is entitled to direct payment of attorney fees in the amount of $1,276.63.

(The issue of entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of thrombophlebitis (blood clots) of the left leg prior to March 23, 2006 in excess of 40 percent since March 23, 2006 will be addressed in a separate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that letter, the RO explained to the Veteran that, based on recently received information about his minor children, he was entitled to an additional $6,383.17 in service-connected compensation benefits and that 20 percent of this amount ($1,276.63) would be paid to his former attorney pursuant to a fee agreement.  The Veteran timely appealed the RO's decision, arguing that his attorney was not entitled to any part of the additional compensation paid to him for his dependents.  

In March 2015, the Veteran testified at a hearing at the Board's Central Office in Washington, DC.  The Veterans Law Judge (VLJ) who presided over that hearing later retired.  In February 2017, the Board sent the Veteran a letter informing him that the presiding VLJ was therefore unable to participate in the decision and explaining that, as a result, the Veteran had the right to a new hearing before a different VLJ.  In March 2017, the Board received a reply from the Veteran, in which he indicated that he did not wish to appear at another Board hearing.  
In October 2015, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for further development.

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify you if further action is required on your part.


REMAND

Before remanding this issue in October 2015, the Board recognized that, because granting the Veteran's claim in this case would necessarily result in the denial of the claim of his former attorney for a portion of the same benefits, this issue is a "simultaneously contested claim" as defined in 38 C.F.R. § 20.3(p) (2016).  Special hearing and notice procedures apply simultaneously contested claims.  Because the AOJ had not followed those procedures, the Board remanded this issue with instructions to review the file and ensure that all applicable contested claims procedures had been followed.

The Board has a duty to enforce compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The procedures applicable to simultaneously contested claims require that all "interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiation of an appeal, as well as hearing and representation rights."  38 C.F.R. § 19.100 (2016) (emphasis added).  

The record indicates that both parties received copies of the original March 2013 statement of the case (SOC), awarding the disputed fees to the Veteran's former attorney.  The cover letter to the former attorney reads, in pertinent part, "If an appeal is filed you will be notified and given the opportunity to respond and to request a hearing."  
Unfortunately, the Veteran's former attorney was never given notice of the date and time of the March 2015 Central Office Hearing, in which the Veteran provided testimony concerning the attorney fees dispute.  After the Board remanded this appeal, the AOJ wrote to the former attorney indicating that a copy of the Veteran's substantive appeal had been attached.  But it is unclear whether the attorney was ever provided with a copy of the March 2015 hearing transcript.

The Veteran's attorney responded to the AOJ's post-remand letter in August 2016.  She wrote that she had received the Veteran's written arguments contesting her right to receive the disputed fees.  According to the attorney, "On February 12, 2015, I responded to [the Veteran's argument], asserting that [the Veteran] entered into a valid contingency fee agreement for legal services and included a narrative of the work performed on his behalf during the six years that I represented him."

Having reviewed the claims file, the Board has not been successful in locating a copy of the attorney's February 2015 written summary of the work she performed on the Veteran's behalf.  It is unclear whether the Veteran was ever provided with copies of the February 2015 summary or the attorney's August 2016 letter.  

Based on this record, the Board cannot find that the AOJ complied with part two of its remand orders, which reads, "If any response containing new evidence and/or argument is received from the either [sic] party, or if new evidence and/or argument is received from either party, the agency of original jurisdiction shall provide a copy of such evidence/argument to the remaining party and then again review the record."  Pursuant to Stegall, the Board must remand this appeal again, with instructions to find the attorney's February 2015 letter, by obtaining a new copy from the attorney if necessary, and to circulate copies of both parties' written statements to the other prior to readjudicating the Veteran's appeal of the attorney fees dispute.  

A remand is also required because the AOJ has not followed the hearing procedures applicable to simultaneously contested claims.  "If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal."  38 C.F.R. § 20.713(a) (2016) ("Hearings in simultaneously contested claims").  

Neither 38 U.S.C.A. § 7105A (West 2014) ("Simultaneously contested claims") 38 C.F.R. § 20.713, nor the regulations in subpart E ("Simultaneously Contested Claims") of part 19 of title 38 of the Code of Federal Regulations, nor the relevant provisions of VA ADJUDICATION PROCEDURES MANUAL (M21-1), pt. III, subpt. vi., ch. 6, § C.6 ("Handling Appeals of a Decision on a Contested Claim"), specifically describe the appropriate remedy when, in violation of 38 C.F.R. § 20.713(a), a hearing proceeds in the appeal of a decision in a simultaneously contested claim without notice to another claimant who had the right to participate.  

The Board finds that, under these circumstances, the AOJ must provide the Veteran's former attorney a copy of the March 2015 hearing transcript.  To vindicate her right to participate in a hearing on this issue, the former attorney must also be given the option of a new hearing on this matter.  If the Veteran's attorney desires a new hearing, the AOJ should schedule a new hearing and provide notice to both parties, informing them of the date and time of the scheduled hearing.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder a copy of a letter to the AOJ from the Veteran's attorney, purportedly dated on or about February 12, 2015, describing the work she did on the Veteran's behalf relevant to this appeal.  If no copy of this letter can be obtained from any VA office, the AOJ should attempt to obtain a copy of the letter from the Veteran's former attorney.  If the letter is located, a copy should be mailed to the Veteran.  The AOJ should also mail to the Veteran a copy of his former attorney's August 2016 written statement and copies of any additional written arguments received from his former attorney.

2. The AOJ should mail the Veteran's former attorney a copy of the written transcript of the March 2015 Central Office hearing.  A copy of the AOJ's letter should simultaneously be mailed to the Veteran.  In the letter, the Veteran's former attorney should be informed of her right to present testimony at a new hearing if she informs the AOJ of her decision to exercise her right to a haring within 30 days of the date of the AOJ's letter.  If the Veteran's former attorney timely elects a hearing, a hearing will be scheduled and both the Veteran and his representative and his former attorney, and her representative, if any, will be notified of the date and time of the scheduled hearing.  

3. After the above development is complete, to the extent possible, the AOJ should readjudicate the issues on appeal. If the requested benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



